                   Case 7:18-mj-08674-UA Document 7 Filed 11/19/18 Page 1 of 1

             18 Mag 8674                                    Paul M. Rosenfeld


      Michael Krouse                                           Rachel Martin
                                                                         ✔




✔       Bail Hearing                                                                     1:00 p.m.




The Court hears argument for the defendant's release. The matter is adjourned until 10:00 a.m. on November 19,
2018.


(Courtflow: 60 minutes)




        11/19/2018                                             Judith C. McCarthy
